DETAILED ACTION
Claims 1, 4-11 and 13-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants amendments to the Drawings, the objection to the Drawings of the previous office action is Withdrawn. 
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn in part, and Maintained with respect to Claim 10.
Claim 10 was not amended as discussed by Applicant. As such, the objection to claim 10 is Maintained.
Following Applicants amendments to the Claims, the Interpretation of the Claims is Withdrawn.
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.

Claim Objections
Claim 10 is objected to because of the following informalities: the claim recites “the early warning”, in line two, which is improper because there is a previous recitation of a plurality of early warning information.  Suggested correction is for the limitation to read “the plurality of early warning information”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the early warning” will be interpreted as “the plurality of early warning information” that is present in the preceding claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for predicting an abnormality and creating a warning. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.
Step 1: Claims 1, 4-10 are directed to a method, which is a process, which is a statutory category of invention. Claims 11 and 13-19 are directed to a system, which is a machine, which is a statutory category of invention. Claim 20 is directed to a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Therefore, claims 1, 4-11 and 13-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 11 and 20 are directed to the abstract idea of predicting an abnormality and creating a warning, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “generating a signal generation model and an analysis model for a design object based on first analysis data;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “applying a signal generated by the signal generation model to the analysis model based on second analysis data to calculate one or more estimated values;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “comparing the one or more estimated values and the second analysis data to generate a plurality of early warning information; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “determining whether to output an early warning based on whether the plurality of early warning information satisfy a preset condition at the same time series during the comparing the one or more estimated values and the second analysis data before the comparing is completed,” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper or alternatively mathematical concepts including mathematical formulas or equations as well as calculations. Using a computer to receive, process, and display the data resulting from this kind of method of mental analysis merely implements the abstract idea in the manner of "apply it" and does not provide "something more" to make the claimed invention patent eligible. That is, other than reciting a computing or analyzing unit to perform operations the steps of the claim, nothing in the claim elements precludes the step from practically being performed in the mind or from being a series of mathematical calculations. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 11 and 20 recite the additional element of “a display”, Claim 11 also recites the additional elements of “a modeling circuitry” and “a prediction circuitry” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to determine the abnormality and display the warning. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. There is no improvement to the computer running the application. The limitation of “displaying the early warning to a display in response to determining that the plurality of early warning information satisfy the preset condition” merely adds insignificant extra solution activity to the judicial exception. MPEP 2106.05(g) This limitation amounts to necessary data gathering and outputting akin to “testing a system for a response, the response being used to determine system malfunction” and outputting the result. Regarding dependent claims 14-17 and 19, the limitations of a predicting circuitry, an early warning logic circuitry, a diagnosis circuitry in claim 14, a signal generating circuitry, a simulating circuitry in claim 15, a compensating circuitry in claim 16, a residual value calculating circuitry, an early warning information generating circuitry in claim 17, the diagnosis circuitry in claim 19, both in combination and alone, does not integrate the judicial exception into a practical application. This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. The claims, as a whole, do not integrate the tentative abstract idea into a practical application.
Step 2B: Claims 1, 11 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1 11 and 20 recite the additional element of “a display”, Claim 11 also recites the additional elements of “a modeling circuitry” and “a prediction circuitry” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. The limitation of “displaying the early warning to a display in response to determining that the plurality of early warning information satisfy the preset condition” merely adds insignificant extra solution activity to the judicial exception. MPEP 2106.05(g) This limitation amounts to necessary data gathering and outputting akin to “testing a system for a response, the response being used to determine system malfunction” and outputting the result. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. Regarding dependent claims 14-17 and 19, the limitations of a predicting circuitry, an early warning logic circuitry, a diagnosis circuitry in claim 14, a signal generating circuitry, a simulating circuitry in claim 15, a compensating circuitry in claim 16, a residual value calculating circuitry, an early warning information generating circuitry in claim 17, the diagnosis circuitry in claim 19, both in combination and alone, does not amount to significantly more. This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 4 and 13 are directed to further limiting the method by defining where the data is obtained, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 5 is directed to further limiting the method by defining the use of the signal, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 6 is directed to further limiting the method by defining a compensation process, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 7 is directed to further limiting the method by defining additional values for the early warning information, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claims 8 and 18 are directed to further limiting the method by defining a range for the values, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 9 is directed to further limiting the method by defining the area the data is obtained, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Dependent claim 10 is directed to further limiting the method by defining the area the data is obtained, which is directed to “Mental concepts” or alternatively “Mathematical Concepts”.
Accordingly, claims 1, 4-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-11 and 13-20  are rejected under 35 U.S.C. 103 as being unpatentable over Janke et al. “Compressor map computation based on 3D CFD analysis” (hereinafter Janke), in view of Milewska et al. “CFD simulation of accidents in industrial batch stirred tank reactors” (hereinafter “Milewska”), in view of Gleeson et al. USPPN 2007/0062196 (hereinafter “Gleeson”).
Regarding claim 1, Janke teaches A method of predicting an analytical abnormality, the method comprising: (Figures 11 and 12, Page 523 right and left columns, Page 525 section 7, Divergence of a system is predicted using CFD code Hydra)
generating a signal generation model and an analysis model for a design object based on first analysis data; (Figure 2, Page 516 Section 1 Introduction, Page 517 left and right columns, Equations 1 and 2, An automated optimization process generates parameters for a 3D CFD analysis system that is used in designing a compressor of an airplane engine)
applying a signal generated by the signal generation model to the analysis model based on second analysis data to calculate one or more estimated values; (Figure 2, on the second run of the automated process, an updated parameter is applied to the 3D CFD analysis system based on the data from two runs to calculate system response values)
comparing the one or more estimated values and the second analysis data to generate a plurality of early warning information; and (Figure 2, 11, 12, Page 523 left and right columns, Equations 21 and 22, data is generated that is run through a convergence checker to determine if the system has converged or not, information about the divergence is created)
wherein the first analysis data and the second analysis data are obtained from a result of a computational fluid dynamics analysis performed for a plurality of cells associated with the design object. (Page 517 Left column, Page 519 Section 3, Figure 2, 3D CFD code is used to analyze the compressor)
and the first analysis data is obtained before the second analysis data is obtained. (Figure 2, Page 517 Left column, data is obtained from design points and existing operation points before multiple iterations of the system)
Janke does not explicitly teach determining whether to output an early warning based on whether the plurality of early warning information satisfy a preset condition at the same time series during the comparing the one or more estimated values and the second analysis data before the comparing is completed,
	Milewska teaches determining whether to output an early warning based on whether the plurality of early warning information satisfy a preset condition at the same time series during the comparing the one or more estimated values and the second analysis data before the comparing is completed, (Page 4924 Left column First and Second paragraphs, Tables 1 and 2, Notation, Page 4924 Section 6 Conclusions, a warning system is used to sound an alarm for a divergence condition, multiple temp sensor data values are compared before the total comparison time is complete)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janke to incorporate the teachings of Milewska by triggering an alarm with a divergent condition, as both references are directed to detecting divergence in a system using CFD data. Milewska would modify Janke by including triggering an alarm based on divergent condition when a condition is met. The benefit of doing so the system can be modeled under normal and operation after failure conditions with notifications before the failure of the system. (Milewska Section 6 Conclusions)
The combination of Janke and Milewska does not explicitly teach displaying the early warning to a display in response to determining that the plurality of early warning information satisfy the preset condition
Gleeson teaches displaying the early warning to a display in response to determining that the plurality of early warning information satisfy the preset condition (Figure 1, [0016], [0019], [0026]-[0030], the warning is triggered when a difference of the information gather satisfies a preset condition)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janke and Milewska to incorporate the teachings of Gleeson by displaying an alarm with a preset condition, as the references are directed to detecting conditions in a system. Gleeson would modify Janke and Milewska by displaying an alarm with a preset condition when the preset condition is met. The benefit of doing so is when the damage begins due to a preset condition, an automated warning signal is indicated so that either manual or automated corrective action, or both, can be taken to correct the problem on the spot and prevent a worsening of the condition. (Gleeson [0017])

Regarding claim 4, the combination of Janke, Milewska and Gleeson teach the limitations of claim 1. Janke also teaches wherein the first analysis data and the second analysis data include data for the plurality of cells for a fluid around the design object, (Figures 2, 4, 8 and 15, Page 519 Section 3 Mesh adjustment for variable stator vanes, data from the mesh is generated for the compressor)
the plurality of cells being obtained by dividing surroundings of the design object for each unit space. (Figures 2, 4, 8 and 15, a mesh is created to divide the compressor into units of space)

Regarding claim 5, the combination of Janke, Milewska and Gleeson teach the limitations of claim 4. Janke also teaches generating a new signal based on the second analysis data; and (Figure 2, new parameters are created and adjusted with each subsequent run of the system)
applying the new signal to the analysis model to calculate the one or more estimated values. (Figure 2, based on the new parameters applied to the system with each iteration)

Regarding claim 6, the combination of Janke, Milewska and Gleeson teach the limitations of claim 5. Janke also teaches further comprising performing a compensation process on the new signal after applying the new signal to the analysis model, the new signal applied to the analysis model being a compensated signal. (Figure 2, Page 523 Left and Right Column, Equation 21, The solution is divided by the golden ratio to get an acceptable parameter to try during the optimization process.)

Regarding claim 7, the combination of Janke, Milewska and Gleeson teach the limitations of claim 4. Janke also teaches calculating a residual value between the one or more estimated values and the second analysis data; and (Figure 2, Page 523 Left and Right Column, Equation 22, divergent values over the tolerance are calculated based on the runs of the simulation)
generating early warning information of the plurality of early warning information based on the residual value. (Figure 2, 11 and 12, Page 523 Left and Right Column, Equation 22, divergence information is generated)

Regarding claim 8, the combination of Janke, Milewska and Gleeson teach the limitations of claim 7. Janke also teaches wherein the early warning information includes information about whether the residual value is within a preset range. (Figure 2, Page 523 Left and Right Column, Equation 22, information on whether the divergence eceeds a tolerance is generated, the values range from 0 to a point less than the set tolerance ε)

Regarding claim 9, the combination of Janke, Milewska and Gleeson teach the limitations of claim 6. Janke also teaches wherein the early warning information is generated for each cell. (Figures 2, 4, 8 and 15, Page 519 Section 3, divergence information is created for each cell in the mesh)

Regarding claim 10, the combination of Janke, Milewska and Gleeson teach the limitations of claim 4. Janke also teaches wherein the determining whether to 5 output the early warning comprises at least one of determining the analytical abnormality for each individual cell, dividing the cells into groups, each groups having at least two cells, and determining the analytical abnormality for each group, and determining the analytical abnormality for all cells. (Figures 2, 4, 8 and 15, Page 519 Section 3, divergence information is created for each cell in the mesh)

In regards to claim 11, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 13, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Regarding claim 14, the combination of Janke, Milewska and Gleeson teach the limitations of claim 13. Janke also teaches a predicting circuitry configured to calculate the one or more estimated values using the signal generation model and the analysis model based on second analysis data; (Figure 2, based on the new parameters applied to the system with each iteration)
Examiner’s Note: As Janke is running 3D CFD code (see Introduction) on a computer, the computer provides the circuitry to perform the claimed invention.
an early warning logic circuitry configured to generate early warning information based on the one or more estimated values; and (Figure 2, 11, 12, Page 523 left and right columns, Equations 21 and 22, data is generated that is run through a convergence checker to determine if the system has converged or not, information about the divergence is created)
a diagnosis circuitry configured to determine whether an abnormality occurs in the analysis for the design object based on the early warning information. (Figure 2, the system checks for convergence again based on the divergent information created)

In regards to claim 15, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

Regarding claim 16, the combination of Janke, Milewska and Gleeson teach the limitations of claim 13. Janke also teaches further comprising a compensating circuitry configured to perform a compensation process on the new signal generated by the signal generating circuitry, and transmit the compensated signal to the simulating circuitry. (Figure 2, Page 523 Left and Right Column, Equation 21, The solution is divided by the golden ratio to get an acceptable parameter to try during the optimization process where the optimized signal is reapplied to the system)

In regards to claim 17, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 18, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 19, it is the system embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

In regards to claim 20, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore et al. USPPN 2017/0140640: Also teaches the calculation and display of an early warning condition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147